       Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

NORRIS W. GREEN,

         PLAINGIFF,

V.                                          CASE NO. 2:18-cv-719-SMD

STATE BOARD OF MEDICAL
EXAMINERS, et al.,

         DEFENDANTS.


     ASSOCIATION DEFENDANTS' MOTION TO DISMISS PLAINTIFF'S
                       SECOND AMENDED COMPLAINT

         Defendants, The Medical Association of Alabama ("Medical Association"),

Dr. H. Joseph Falgout, Dr. Mark LeQuire, Dr. Gregory Ayers, Dr. Eli Brown, Dr.

David Herrick, Dr. Gary Leung, Dr. Charles Rogers, Dr. Beverly Jordan, Dr. John

Meigs, Dr. Bradley Rice, Dr. Dick Owens, and Dr. Boyde Jerome Harrison (all in

their capacity as members of the Board of Censors of the Medical Association and

referred to hereinafter as "Association Defendants"), pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, move this Court to dismiss the claim against

Association Defendants in Plaintiffs Second Amended Complaint, which is Cause

of Action Three for Violation of Privacy, for failure to state a claim upon which

relief can be granted. In support of this motion. Association Defendants state as

follows:




{B3155153}
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 2 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 3 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 4 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 5 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 6 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 7 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 8 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 9 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 10 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 11 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 12 of 13
Case 2:18-cv-00719-SMD Document 77 Filed 05/13/19 Page 13 of 13
